vCase 4 29- GV: 0000148 L\Aj Pegument 11 ian 05/27/20 Page 1 of 15

Veees
TSsScc-D-l|

PO Be~ 70010 Case No: |:20-0)- 901 -P§ oe Garcia Virco

| Botses eof. Be ai: 5 une Inmate IDOC#: (2ZYUIZ0O

| oo Total F Pages: Sr. pens Initials Verifying Page ¢ Count VQ

| A VRne tre eure
4 1 vs i c+

|| er ST
For The Disdeyect ae Tel @ kine Luge .

 

 

Vin can? Daaret Garera, Caso 1:20-<y~COO001- DCM

I}, 4 tt

Ore inte Pe, Flavn WC? Wowie escnend Cowl Rig hts

| VS Complaint F1A93 £2, Vamage 5, Declanctory
|| Aglem Yn; Mer,et al, Relic ert Don jynetive Rela,

 

[[D- el eu aients

 

a te Fok RCV. G%, Role (St4>. Feuman vs Davis, STL, 173, 82,
83 SCH AQT Wiliams v. Cacgilt Tae. 54 KO Sugg. 2k

i 984, 941-18G9.0 02001) Prernts CO submits dhi's Amend Complaint.
(Gieinte@ wagers « Tony Tree

Oe. VEC will not Sign LYarver fora Magistrate Jvcty ee Me

|| gees w, Se teds tut ducky e.

Drtrodvction! ClasmtiGe, Vincent Garcia, sn inmate within the
||Cotehs Degar trent OF Corrections (ever), housek at th Tkaho
| Ste be Conractienal Center ©Se¢), was Beaten Almost to Desth on
le Gece Custed, Unik of Escc clue te Customs snd @iicies
Aclspted, Create ant Enfercekh by DDO OC yvevals ancl
[PPalth weil Se iiteraoe by DsecY/Tvoc G~ Bleck Unit

| Sta €C

¥

porta ete bs a Meee ch eb. A Hecke to Coin dane £5 x Age ceximeately

tf} “ j
tI ilo Winutes Solicy” 5 ts "Aicmaal’s A Unies foe Cretltsur clun rag Shit Chay

l.
Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 2 of 15

| rT. tieet en € ar isoner Cectevesin Grisen anof the: den Avbions
Unelen which he is Con Finek ava subjack de scevtrnyunder the
tyltt, Anke) ellins 2 016 kine, POF OS, Be SIE,
Tn ger ticcler, grison oC reals here ec tuty to Protect
fametes Crom vrolence ot dhe hen of other Pamedes. Fam ery,
Brennan, sugea, 5 VW) US. 4+ 633." Having incarcerated gersens

with clemanstrete of pcoclive tes] foc aatisocvalecrdminal, cn cto€ten
Violent, Conduct, having strigg ek them ef virbvelly every means
of selO- grobection Gnel Qrecloset there access to ovtsvfeard,
the 90 wero event Anvet 4 ofP ick ld eee vot free dy jet dhe stele
BC wadu mods kee. Wo course, Dvd (edt omitted), A geisen
ofl reel vroletesr the Evyhth Amendment when tive Cegusre ments
ace wet, Oda t 834." CRst objectively viewent, the gr ison ofits

. . € : AWN
wet aur omission must cause & Substantial cr'sl of servos hara ,

Cortez v- Skel, 706 FL RL LONG, Lo SOFC. BOIS (Quotinsy Farmer,
SU OS.c1 894), Second, dhe risen OfFrevel must cet wilbileyberate
inhi CCerence (leeckterrness®) cegacedrns dla inmates health ancl
sakedy. Farmar, SIVUS. 4 834, OTT. Ty othe werds pan tnmete
must so€Crciently siege thet the prison of€sural Knows thet the
Inmate Li fece Gl a substantial ersk of Serious harm ancl Ais cezgards
aa: risk » y faNing tedeles euowrene bie. weeswres de. ebate He Gath i tn
Nos, tow bho: ate ben F Come... D2 Sce. ie Waeteorvously nacre by
UW. Chien idede ax Grlettcles Seflel™ then €2.4 our oneendh
Crom Gowen ane Detchko § “FD0e Oe ¥evale” teak over so. ct ih
NOT change the jnmetes now their Violent Datent- Clete
Wer tx G- lock oo. DOCS Pert Vrelent Unit. He was A bcc keel tn
bh. Dey Room Ae QO WM rntes, Teen's Vs Excuse "Why" these
SEC Ladle albueatd Hid, Ghar C2 wes a” Bd tyet” Bk

2.

 

 
| Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 3 of 15
|
| |

| Cameras, Bet, here Cs thee Girne wean of 64a Came fern te. TOC OFC cals

jet Dsec, By nema (Jarckern Cheistensen, DW Werclen of Securit y
i]

1]
Dae ed Wiese 5 Ce. Marctinez, enol GaGileele Gast Sot. Adoamille-
|

Wye vee Akeglet, Cee at ack eae area 2 ial (sy 4h epr CErA

11.4 pee to Aiendan Pals Close Costs dy Ont KK ioton « s§
lta Me ws "% ie uo —

i} ~ Bloc k Cine Once Howie oi ea oe Change + they 92 eren

|

{| oie el Clee ep rs +h mike Delis pate AN Le oe menlee. qs elu rine

Aah O-sO ee SE Change they Wit Only Abele Ci oe.
|

|
| LO Wine Leng Murclerous Atncks withat DOoc oFFiels
|

iene fers Fee'ng. tm Cie emake M Ages! a Lec (Goooo LOé%, three ie

as elo $2 er bo\e. Clore Cosbe ®y Geas Wlemben Lt amates fc
| Out of these Collis ancl Coa m tag fren cathe Uiit able +o Cats

ia DeVenclants openty more e thetere not only vs this
| bear G foley ase det, they are Bity eg uetee tle Ee Coes det
ES Te (noes Vea Phe ee leet gw Glen Ah ok,
llolvetas this Daily “One Hove of ED0t ofervat Fras Wns out

|
i | :
l\lo€ ee ce iteses So, Dine nia ate te ey = aware. of theon

 

| Solve y's SE Veor , but els Mothens te Ret rey if, Trees, Abe

| i .
Wea a aces OF Vice ms ents quire Loth fi\ ty peed As ee STAG Ga eEyerels

| s he ‘ i
llact es. Pelecy, ese ce SUlbig ban pial eisk o€ serysus harm pane they

Mt

, | i en , NN =
llacte tk tet the Detiderate Tucks erence (Ce beees ) fegaccling bbe

|

live etees Wealth east sate OD

Fox iis eae Teasens, (7) eee suvs these WD eeiee et aees fu thesr
| aa ee
NOLL ca) Cayscilves Cire ne ere Sleek ey aL Cag actives
]
||

Ce tee reel Cl apes Bie He yp levie meine
Case 1: 2p- 0001-BLW COIR 35 11 ENS Rigo Page 4 of 15
IDAHOA__ Sx hi be

DEPART. MENT OF 7

 

CORRECTION .
™ Idaho Department of Correction
Grievance Form
Offender Name: GARCIA, VINCENT DANIEL JR Location: ICC
Offender Number: 124930 Number: IC 190001067

Category: SECURITY

 

| Offender Grievance Information
Date Received: 08/14/2019
The problem is:
The issue is not weather a security check was done on time upon shift change. The issue is why staff was not efficiently
moitoring the political tiers on this political unit (G) knowing that political member will attack their own as easily as a rival
political member. the issue is why in a closed custody unit I was beaten uncouscious and continuously beaten while
unconscious cannoticed by staff for up to 20-40 minutes. Time of incident told to victims mother Via Warden Christensen.

Officers notice ie: inmates on top tiers, no shirts on, hats on indoors but did not see this for the time mentioned in the
aforementioned?

I have tried to solve this problem informally by:
Kiting Warden Christensen who confirmed Staff did their "Tier check in a timely member" however disregarded the issue
as to the fight and the amount of time it wasted & the injures | sustained.

I suggest the following solution for the problem:

To resolve this by staff improving on how they carry out their duties for monitoring political close custody units. And to
discuss a monetary settlement for my pain & suffering

 

| Level | - Initial Response
Date Forwarded: 08/14/2019 Date Returned: 08/23/2019

Date Due Back: 08/28/2019 Level 1 Responder: MILLER, ADAM D

The response from the staff member or person in charge of the area/nperation being grieved:

Staff followed Policies and Unit Post Orders regarding inmate management of Closed Custody Offenders. Tiers are to have
at least one random check per hour, two were conducted. Tiers are to be monitored under indirect observations by Control
staff and staff monitoring cameras. Staff did what was expected of them during this incident. The unfortunate way of how
the fight started and where it happened limited staffs visibility and did not attract attention.

 

Date; 09/27/2019 15:08 Created By: dsession

CIS/Facilities/Main/Misc/Grievance Detail

“I.

Page 1 of 2
Case 1:20-cv-00001-BLW Document 11_ Filed 05/27/20 Page 5 of 15
IC 190001067 GARCIA, VINCENT DANIEL JR 124930 x hij bi } -GOO\- C3 So e S

ani rest

 

 

| Level 2 - Reviewing Authority Response |
Date Forwarded: 09/10/2019 Grievance Disposition: DENIED
Date Due Back: 09/26/2019 Level 2 Responder: MARTINEZ,
Date Returned: 09/13/2019 Response sent to offender: 09/13/2019

Your grievence has been reviewed and I find:
Your Grievance is denied.

As stated in Level 1 response staff followed SOP and their Post Orders. Staff started their shift at 1430 and discovered you
at proximality 1445 and activated emergency protocols immediately after discovering you. Staff are required to do a safety
and security check within an hour of assuming their post. That means that the staff arrived on shift, received a briefing
(required by policy), dawned required equipment (required by policy) and still went on to your tier 45 minutes sooner then
what was required of them.

Staff went above and beyond, exceeding the requirements that are required of them to provide proper care and attention to
the G block Close Custody unit and population. Staff just completed shift change and were indeed monitoring all units as
efficiently as possible with out compromising other areas of safety and security.

 

| Offender Appeal

Offender Comments:

The medical, psychological and grievance process evidence clearly shows that Warden Christensen and his staff knowing
displaed Deliberate indifference and reckless disregard for my safety. Also being awre of facts via previous and many
ivestigations of thousand of gang attacks in this facilty, which inferences could and should have been drawn showing
substainal risk of serous harm existed from gangs. Also it was and is your Statutory Duty to protect me while I'm in your
care and custody and to be accountable when you fail to protect. So are you going to act professional and compensate for
my life long injuries that your mismanagement caused or not? My medical diogooses say my injures are going to be long
term ti not lite long

 

| Level 3 - Appellate Authority Response

Date Annealed: 09/24/2019 Grievance Disposition: MODIFIED

Date Forwarded: 09/24/2019 Level 3 Responder: CHRISTENSEN, JAY
Date Due Back: 10/10/2019 Response sent to offender: 09/27/2019

Date Returned: 09/25/2019

Your appeal has been reviewed and I find:

If by political you mean STG related, all tiers in ISCC have STG related offenders. We follow policy by completing timely
regular tier checks. In your particular case your STG affiliate timed the assault and planned it in a specific area that reduced
the possibility of being seen in the rear of the unit, behind a pillar and obscured by the tables once you were on the ground.
Even after all of that the staff member still located you within minutes of his sign on time and tier checks exceeded policy
requirements on that day. Just as in your own words,

"knowing that political member will attack their own as easily as a rival political member" involved yourself with an STG
aware they would likely assault. When they did, staff located you and possibly saved your life as well as locating the
offender that assaulted you, isolating him from the population, holding him accountable and referring for prosecution. I this
case I find that staff followed and exceeded policy.

 

Date: 09/27/2019 15:08 Created By: dsession Page 2 of 2

CIS/Facilities/Main/Misc/Grievance Detail
LZ.
18,
a.

ZZ.

ae

ce.
ZS
a4.

CSS

26.

27. |

| Foe esas De Ne mates, of Vince nD: Geren = p2sg. =O. *

1]
|
Nx, VW (nice at D. Gaccra, el ene Cot dei'ng euly SasOrn aes he hus
|
L ockh, hegeses ancl Say 545 Galina:

i |

jo Tam &@ res tlent of Dhehs cnt over I8 Yael
1 Jhok, ee dhe month sf Mey, 2014, tes piece ex ies +h

len, One or Sets Tea Uae oe eg G-\, Jor atest Vusiele G=Kisek at
i ne

i]
i}

nite by tcnetetran ge Vite lect Athacks ory mivel dely » LA Ce - Bleck.

died teres is “1K Tsecc = G- Block Selrcy a De tak aioe (Oe eat

|
Vt

} mites: Gr One Kieu: at = are rehaek Wl sen £ ack eS ee Change

7

eleetee ier set only Reel pe eC hectare (ee Baliey) Only one Once Sen

a

Hove ete bot Be "Sic Change” all Ey reae Co ve mectro,’s Off iiens

"
Mee oH enaray “betel ag* an ef A aumi'ag Tegurce Ah egeignmentl anf

i| checkeag ble é + oe en Ge stir ews * (eg recdd Dy eolics)”

 

Thet, the Qiabe x minicle Ce Bice 122 amie VS ep gvotack foo mn the regly
| meat _ by Wilactines yan Ge Seams: fees 1s0000 j O67.

|

| Taet, Sines ered eye ei dig werme mate dy Oud Sot. ynillen +6 4+hi's

ll Go vevance ane dy Gia eloe Gye erat entree +o +h Agee ln

 

Det, +hi's “Golisy' meybe a ey, ofahg fize Coe ihee 6:30 a, S4Li€} Chane,

1]
ac mayte even +)we 10:30 6m Shift Change , bet tl De re) gen ShiEF

| Change has Gans Ylembem Trametes Roanvns Free oa th Teer...

HOns wgervisekl £3 e Oe Hever, giving A en (wove an Al gyoctnity

 

[4s Commit COymes pant in my case Beat me Almost to Death
ened leave me fn « getdlle oF my eva Block G- QO miouies,
|| On Mey 6 2015, on G-\ at TSCe , amate Sejeantetemi
lv Vist ily Aika ee fo Le een oe er te Come Soe es

| Wrondth ant inthe Mosgitel Ge GS meee Ht S7 Trmes.

| Ths, Alb cck CCL ured tervas OO on Sac Chenge hex 4h

G.
Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 7 of 15

28,||G- Dey coom ent according te A axel Gesyonteof LWarcen

Zo (Oe el ome en “STC ete eat mee te ie real anet glennced itl
30.\\e soci £i'e even thet reclvcecd tle gassibility s€ bey seen in
Bil the pear of the Un behtntagiller cnet obsteucte& by the
322 ee lear, Clease Mele Dozens, fF mot Honsleets of Athscks here
33]] been “glemnek™ in thet “specific eres” aad efvcing thet pgec hits

SH Shi€t Chenge oe Peete ae. Bf ebitey) dhe beet es (ore S Ge

35 One Hove ane While Close Curtely Gong Members Roem Fras tn tle
aD, ghee Vier beep ven eNl A) fe alae nore tne luciet Kno wheels a
Say eras a edie, Glan Attacks e+ Aes 2:30 Shed Changs ssf
SB.lin the “sgectGie aren dy rectuce"th gosrrdili'ty of di ing seen”
34,| anol ebise not “ts take cpecsonelle measures te A ee eee
UPN Goliey Vet de i Ane elaca aad we SG eee
HNO Onno. pie len oly ae eet pee (ee OO helena

 

42, Dente \ oft my Aazes\, bees Hate Jl/ ken dhe y hivel, She foicatact you
“3|lanel gessibly sevek your |e. Glecse Takes Vu keriel Metiee ofthe

W411C5 ow Mag + aN ae cavenen Seas Hetems (my Aven nee > y Life, aot

 

 

 

us || ste fe% O. vreteo the tha ke oe ine [egret ee gngiiteret retene yan

46 tle, ny. sicke eu a ees Cholevns anal Dewsnrag La my Oke ae IF Jooek .
47.1] ages pies nl ore Ches- ) srastly bignd, DT ee Lea hoceible gan,

18.1] Gogae heackaches Bra G damage panel (ast Tora me $5'. S4deress
|
49.1] Diparelen CTS D) 52 severely US See paet aoa te eae ery time
x Al
30.4 jer a bo aeck Mmotse, = bans oo SGOmedne sterts yellins-

Se ask ov View #se% MW antl SL this Ga hasnt the ere dh
Pe Ga aS ¥
Sz 1 acteul Ge. serance ent Agge+\ a ee (\GO0CO/CE ZF cr. c% the Resgzonsess The's

3 RE shoul Ad SlesAcny Shae) mere than (Sere A lles-tions, Lut,

ar] va
fenic

Ale fa re < CE Wey at Oe \i eng d es tr eee et lat to
{42 5- 6-19 A teacle eanet ay CC, bons Dn jor tes. Tie, ot Fhe

=

-|
uw)

+t
‘| Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 8 of 15

|
|

}
i

an

na: scovery Share ae flies Gates otf Getha- Eviclentrery Crh siks

uy

le Sheatny How Many Atecks ates Diecast en (Gawha ba Vie

v|

|
|
‘|
8, one year surrounding a y Ateck, Wiese In axes, Voeatron, caf
|
S14

v4

eine jurtes, te shAse +ihs< a Bialet Jury ie Wet ilen ks

66, Me Be, Knowlekse panel De lidecehe Dadhieenonce « Cher their
C1 { Krovleks= ancl becevse oftheir Galicy. T will alse b< Subgeonarry
CONN, iste Sejena Wete ns, aan 6p tl logs Glens JIPOI2)
63,)| alors with other inmates thot heave su@encd assaulte i'n the some

64, Way, seme tine, ame same Gl<ce.

65 ete bets ms hes heen Chengze€ by Ake County orth Asgcd vated

 

C6, Battery CROI- 14-2257C and Wiknecs Tobin stion CRO1-Z0-N526,
67. | So, th Wikeo's sad Wdners Statements ele Exrst and ere Discoveceble
6 Bi ae fon (a Ax dont of G= hak Goyal Altencatianc o

69 || Tan ole m with the’ Folrey® shovlet Estedlich Ciehelity of the nameck

10. | DeLenclewts as +h es 3/78 th Vials Showreel Bae éliks ejacas T mee

eel eel felons s€ Wetec and 5 re ell ibecate: dual thee es

 

CG). Warden Tay Chetstensen, while eetiing wnAte tl colon 06 spate
flee, Create Akagi A Ae ER Eee ok q "Sl bey +5 Ake etown
1 Wee One Miguice = eis nce tg biek worsenect et AVS O my

lk SEeL Chenge™ ay fel cn 5-64-15 cesvultat tA 4h A tec le <a a

—_—

| 4 nove tes set out tin Fa525 6, De ents at bile Come lasnt. tle alse

| ecmats 4, area of eran Hick vis /clity ds exist en vn it G-|
| thes erteieheat (ie Gla: tL wo beng Locctecl 2, yp Stee Foe e2doct
Qo minutes a1. 0LF Comers ant without Stell” ¢ casent.

and

|| Who's Cal Ivey” Avad , eric Speed at cask of seryous harm -

Coches, 6 ES 1046 to so(hCre, 2015 Ceuehiag Farmer, SUS at 93Y).

‘4

Sveiaeimet , the grisan el aac must ect will Vel ed tae Cece

io
Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 9 of 15

| Cea el) CAS <t 8354835. Wd ct tret cesulF in
or Waiee Ww g-«-1{4 peesvlting Lam Live Lony Phy sree aa et
Ory chologiest Dn jue fen Ce th Gh sete As fo ee mettre Fd i'ec

Melicg s. « Cee (nie: EL: siecians 20 minutes could Met {Airece 68 Frei dee sen

 

‘er %e
Et Ses more, th Go bee y™ covlel Mot heave Serre ch « es itimete
4 :
Genvlogscal obje cee Were se les a ese ctoe vf law, gratustovsly
| allow ng ae Poacay Or Cage of Cnae gersiner by ena ex Serves

ne legttimete gensles seg \ obje ive ees vo Brannan, suges,o I
U S at 834 citation oniHact),

Doe +. 1 PA oe tee rig ote Ly Choersternsen, Wreetrnce, cod

Widlenr (an ta Asnean cat fh Ge oceans Agee be \GO000106 er bie

aa

us Pe ree eine cl "Colitey" ie Factavl Galeey™ and al/ Y Deke nelawtys
stiMt (Selver a in 1 Ga ot Gr Goerce i +6 thes lcy.
Thess Golicy” ith ccilceas OCG Veal Cagecty Liedbrliby of Jey

Gee eee Sot bir Or fenel Choees a Cop each had

fy XI H

Bo liey efter eae lecten. of G's k of Serious Heem wah aa er
ae De Whberete Duh. me nce G2ct thereby Oyens ai oes Se +e Lredi lity
sa ons a[Sy As vied ve | Cagacity ie

 

Cle val Cegsev dy :

ee

Coie eet VO aera : B 1,000, COCOd a

Olive Ovinaay 2 é L OOO 000 a

| Hetwek vy Aad Cayecity =

| SS

Ga agenssfory De meges ie [,000,0 Oo eo
Gore Wee Damages! £1000 ooo **-

| a :
Heke Aun ckive Seliee - Siig Gols ok” Dheuete alas Oaks a= One

 

| Hsue ane Shi e+ Chenge 5, Br the Dom me liste Ter mination

|
\ ot EDO c Cmgls y mentined Seatideo a Lae De len clean tt ds y
| C \iisten cea.

i]

| a

11
|
| Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 10 of 15
|

}
Gs) > egety bfarHAen Diavicl Diete jeh, en acting uneler tl. color vl

| ees lew, Createh AAog + ecl anol Ea ee ol < eA +s Liha fae
1]
Ux es fo One Hour «te Time which worsenect 4 4 DO cae S47ey

| Chena Cohen Gx S- 6-14 resultect pe be dus Athec {< ant Dn jure res
Hl

setert iageges ©0248 lL this Comg lariat. He also geemibs an ares
llaue 4 (eeckiceh” visibility to existen vnid G-l thet <ssrstect iin
Gla snts OCG od ety decd hest 2 Sie eet DO met eh,
OEE comers anol withevt “S4a€l™ presend.

A “GoWey’ Ach, “cause “a substantial risk of cerrevs vce
| Cortex 176 Fi 3h 1046, 1050(4** Cin, 2015 Levering Faemee, 5) US at
834). Second, the geivson of Lreval must act with "Ae liberate

s

His
i nAV£Ce rence

(A aoe a OS st B34 3735. Chet tif

| 5 A
i} @esult tn Y See hee jreurtim

S-6-19, resulting th Life Long

Il ny sfce( ancl Sry chological Lai juices fon Die Gla ee Ae
Ween wet Be Mts Bl el Lie Allens 90 a tes oul
Hl MOT heave occurred.

Were Gait athaches OCOict\iCegacily (ie bilify ds Diets. oc, hey
aie Shue N ees Paes Cs aay et tee mata e oe

lESieeieanins £ Hee m tA S aA acta £0 9e\s dewete Boel ae ie ice aan
|
|

 

SES Sear ayeeh iedneefrelin Slo hes wirarean Mears liar rors

WOLEvres'c| Cogeciby ¢

||Congensetiry Damages s 2 7 006 300
Gerke ge aas ) # /,.600, 000 =

. I nlivielyel Cagscity:

Campensctory Danager! #70006,000 *

vnihive Dameges ° #/ 000 000 **

I
a = nj achive Cal ‘gk * Sty "Fo bey” ot Adenctanins Unt Aeon
iH

or and ShtF Changes. Lin ih Dim med ete ly Bye ecee vee +h
lO.
| Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 11 of 15

ao Poe emg lo y eee anct Grid bran of Dawier Det =.

(Con Cagtern Martinees chile cetiny unclean the color of stete
Where Use sat i eae ar eet eA A aan
Onis Ge One bare ele Ie eh ented a IOs Shi
Chenge which on SONY ce cultet ta the Attack cat Da jueves

| get ou en peses 6 Zant & of this Comy lent. He cleo geomits
Qin gree oh redo vis tility Jo existen get Gel Ahot
Weericteet in Glated Aes wet Betag lgectetuby ors fo.

We oe one hi ei lene ned eee el ae eee t

 

. Ths "Riiey* AvA, eG ia eed antral eg tee sep cas [en
Weare, ee FSA 1NOYG, 10 SOC TC, 2015) (queh ny Focmer, SI US
NS) eect Pete oye ee

| ; SeLUEC eee ea pore Sie SIC Peo Bose
leenele ia “serious haem on Dd -b-(9, resulting in OF Long Physscol
enh By choleg ee! Truyvries 62 +h Plant £6 As Ls} were MoT —
ae Vhes Bley ere th Like Altering 2O minutes coviel MET eve

Z ‘ ee
\Occurrek. Ee iene, fle ‘Selhicy” covlA Ws7 eva Se erect. =

 

besstimeate Genological objective wae Vicceule 45 6 mre freriof

es “9 ratrtously allowins tle Leatns er rave Of One GC'SOneR
ey another serves no legitimate Cervlegical objective. ! qperen- ¥.
Greene. Svgre SV US .t O34 (citetvon omittact)_

: Ip ve dodle AAmtHances masta by Choitteasen, Plectiace, and

ll milter (au Agee) tn Gre eee A gree ee 190000/062, this
His nods Clermect “Policy® i}1's « Fecteul “Galecy ant ald
DeCenclants ofill Betiere tert 627 En Gece it fothes olay.

= PRs “So diey™ edtcches OF Geve\ Cagcaly bve dilly to Wardtinez,...
| bet hts Gerwona| Choices to Continve this “licy® sfben

| ve
CA).

Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 12 of 15

Gig a siete of kisk of Secisus Harm wasan act of
Maliberete Trudi fCecence anef thereby ovens bimuy-ts
(ie lility is dit A vient Careci tae

OFC» cia\ Cagecihy !

Conmpensatary Damages #7 200,000

Cale ty eo. € / 000, 000°*

Es Avvidtues ( Cagecily a

Compensatory Damages 1, O00, 000 —
| Coie ives Daas :

        

en punch ve Reliefs Stig ide hicy of Abencloniny Unids

One Flows encf Shy Cheages.4n =} Oe nietokinec tian

leeminet ion at SEO Emmy loy men € cnet Sent fion fan

tg law te Mertiwnee,

S54. Ynilec; pelle: acting vn Han bee. Cvle- ol Sede lacs) Createct,
chap te A, and Enba —ee ck q Galieg Le Avance. Units foe One Hour

ww

| ie ls are ghick Worsenect et DESO es S 4: £4 Change ivhed ou

S-6-14 eesvllent fe dh Attack cn ef Don juries set outs tn GAges

 

16, Cand 8 ot sce meplemnt. He elso geemits enares of “aedlocad
ee iby to existon unit G-l thet assisted ta Clesti Ei not
being Lecctet by “Ste™ Be abet QO minutes ce. OF Camera end
wrhout Stace ant

hes “Bo liey olv'l, ~ cause “@ substantial rusk of serious harm's
(Cortez, 776 F3Lk 1ONG, Jo s0(4*Cir, Qo1s (quoting Feemer, i US at
834), Seconct, the grison offreral mustect with “Aclideraste

een. Lares Ce ckiessnere) Le en, 3 OS a 4834, mis 5) Theat,

 

 

het. eesti (Selous baw eno -A= Se rese lting vn Li boeg
UBhys sect ent yebsles. jee l Tn juries fo +h. Chagas | fE, As ‘if 4 Zé
LZ.
Case 1:20-cv-00001-BLW Document 11. Filed 05/27/20 Page 13 of 15

were Mit for SP etiel ees th Lia Altering 2O minutes
covleA Mat have OccucceR Furthermore, Ih “Bliuy' covlt Met
Hevea eek a. leg timate @enologrcs objective eves Peccuse
asa matter of law," ratvuiterly allowing tle beating or rage
|lofane prisoner by ancthen serves 0 legitimate genslegieal
Wee ti Pee ee nceen es agen, IOC. EBON BS Sitti,
On tibet).

[Due te. the Atmttances mate by Cheistensen, Martinez ane
| Millee (au + tn Ao in Gr. peance/ Agee! Ee 190000/06 2, this
1s Meta Clatmek “Galiey tis a Facteul "Blicy anetel/ 7
De nitem toy <P iSelie vets by anc Paki ope (Poth Ss ole y-

RE "6. liteye athsches OFF revel Cagacity Liatility es Yriller,.o, bet
bis Coe gn Cee Fs Gt ae, he olen igo lta

 

Soe

a Ra's k eof Serjous Harm Wea Ss aw act of Wie l\idere ted. Aihteneac.

soe bees

Gud there by Oget-ns by iy YG ++ Dente teeta! Cagachy Lieven boldly,
| OC, pay al Cagecty +

Cap teehee as5e es © 4900 07a

Bones Damages! eres Joo, 000 **-

a

aa

Dnckiviclval Cagecty:

| Come insatacy Danagst? 1000 000 =

WOctloiee Demesgas? x (008000

| Dn jun chive Re liek Steg “Plircy' ol A banctoning Unid s
fer One Hove anol Shift Changes. Anat the Dinmediate

 

ler mination re EDO E myleyment a nol Sacks tron faye

Nee oe YN ler,
 

he Coler at tie felted:

 

Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 14 of 15

Declaratory Ge lae*
os ie eee oer show ins paved De Centents Vee rivek

eee ace sights Grotectel by tbe Cons tilton est

gig Cv Oe Ss ate a Roses Nteis Gia erieen|
* iy
Cong (esate uUnekec OS gale, a4 E3k ST

ort, 1944) Core chee al Of Cie convicted UneL<e_r

8 Se 25 eo ete ae oer nee tee nel acd to wile ily

Begrive a fersan of? right s gro tected by ee Const}—

ution on heeuss oe ae Ociece Sida tes while ach'ny under
\
Case 1:20-cv-00001-BLW Document 11 Filed 05/27/20 Page 15 of 15

a hLeclere vacken agenslty of gerjucy, thet alt of 4h

|
|
|
|
|

Wetieeras Cer eed: me he Viele eee ar €. toes +h best of my
lite olecle cl €.

  
 

anvel Gaeta 129s Oo

X_5-26-26
ae A "hie Dete

DL certify theton th hey oP Mey, 2020,T cavsed( tbe
|| Served vig DSCC Geeslegsl Be E= Fling, tree rel correct

| Crgies pe SON ne OIE el ed Armen, Slermti@s Piorcmiteet
Ca img latnt Cleint Pi Pration G- Agro imtmert oO Gunsel its

| Wlemoranctom ened Declerction [4 Suguect.

 

AG. Wart ECpibess fet et

jdoce tdalre “3° “.

 

175.0

xS-7G- 20
Date

 

 

ee
